.




    Hon. Ray Winder      Opinion No. O-6960
    County Attorney      Re: .In,acity ‘bondelection for the
    Cooke County         purpose of acquiring‘rightof way
    Gainesville,Texas    incident to the proposed construction
                         of a Federal-StateHighway through the
                         Ci’tyof.Gainesville,.isa majority
                         vote of’the qualified property taxpay-
                         ing voters voting in,such eledtion
                         sufficientto authorize the issuance of
                         such bonds, or is hitnecessary for two-
                         thirds of:such voters,to authorize the
    Dear Sir:            .isSuance.
                                  of same?
              We have received and carefully consideredyour re-
    quest fox an opinion .ofthis Department on three questions
    which we quote from your letter as follows:
             “Your opinion is desired with respect to the
        following three questions:
             “(1) In a bond election for the purpose of
        aequiring right of way .incidentto proposed con-
        struction.of ,a Federal-StateHighway through the
        City of Gainesville,is a majority vote,of the
        qualified property taxpaying voters of said City,
        voting in such election, sufficientto authorize
        issuance of such bonds, or is it necessary for
        two-thirds of such voters ‘to authorize-‘theissu-
        ance of same?
              “(2j In a county-wi~de bond electi,on,
                                                   for the
         purpose of ac quiring right of way for a Federal-
         State Highway is it necessary that two-thirdsof
         the duly qu,al&iedproperty taxpaying~votersau-
         thorize such bonds, or is a majority of such vot-
         errssufficient?              ,,.
              “(3) If the Commissioners1.Courtof Cooke
         County complieswith Article 2368a relative issu-
         ance of warrants for the purchase of right-of-way
         for a proposed Federal-State Highway, and if a
         referendumis necessitated,as in said Article
Hon. Ray Winder, page 2


     provided, will a majority of the qualified taxpay-
     ing voters voting in a county-wideelection for
     the purpose be sufficientto authorize the issu-
     ance of saib warrants? Or are two-thirdsof such
     votes required?"
         We will answer your three questions in numerical
order.
          1. We quote from subsection10~of Article 1175,
Revised Civil Statutes:
         "The power to control end manage the finances
    of any such city; to prescribe its fiscal year
    and fiscal arrangements;the power to issue
    bonds upon the credit of the city for the purpose
    of making permanent public improvementsor for
    other public purposes in the amount and to the
    extent provided by such charter and consistent
    with the Constitution of this State; provided,
    that said bonds shall have first been authorized
    by a majority vote by the duly qualified property
    taxpaying voters voting at an election held for
    that purpose. . . .'I
          Under the provisions of Article 1175, R.C.S., Home
Rule cities are granted authority to construct and improve the
streets of said cities. Gainesvilleis a Home Rule City.
          You are respectfullyadvised in answer to Question
No. 1 that the City of Gainesvillemay issue its street improve-
ment bonds when a majority of the qualified property taxpaying
voters of said city authorizes the issuance of said bonds at
an election held for that purpose.
          2. If the proposed bonds are to be issued under the
provisions of Section 52 of Article 3 of the State Constitution,
it will take a two-thirds vote of the qualified taxpaying Vot-
ers of said county voting at election called for that purpose
to authorize the issuance of county-wideroad bonds. The stat-
ute authorizingthe issuance of bonds under the provisions of
Section 52, Article 3 of the State Constitutionis Article 752h
and provides that if two-thirds of the property taxpaying vot -
ers voting at such election cast their votes in favor of the IS-
suance of said bonds the Commissioners'Court would be author-
ized to issue the bonds.
          If the bonds are issued under authority of Section 9,
Hon. Ray Winder, page 3


Article 8 of the State Constitution,then the required vote
would be controlledby Article 719, which provides as follows:
          "If a majority of the property taxpaying voters
     voting at such election shall vote in favor of the
     proposition,then such bonds shall thereby be author-
     ized and shall be issued by the Commissioners'Court."
          You are therefore respectfullyadvised that if the
county desires to purchase the right of way.uuder the provisions
of Section 9 of Article 8, the same being the county road and
bridge fund, a majority vote of the qualified voters voting at
an election could authorize the issuance of said bonds.
            3. Section 4 of Article 2368a provides, in part, as
follows:
         "If, by the time set for the letting of the
    contract, as many as ten per cent (10%) in number
    of the qualified voters of said county, or city,
    as the case may be, whose names appear on the last
    approved tax rolls as property taxpayers petition
    the Commissioners'Court or governing boby, in
    writing, to submit to a,referendumvote the ques-
    tion as to the issuance of bonds for such purpose,
    then such Commissioners*Court, or governing body,
    shall not be authorized to make said expenditure,
    and shall not finally award said contract unless
    the propositionto issue bonds for such purpose is
    sustainedby a majority of the votes case at such
    election."
          If the Commissioners~Court of Cooke County attempts
to issue county warrants against the road and bridge fund, and
a referendum is necessary, then the bonds of the county may be
issued if a majority of the qualified taxpaying voters voting
at such an election authorizesthe issuance of the bonds.
                                 Very truly yours
APPROVED DEC 12, 1945
/s/ Carlos C. Ashley             ATTORNEY GENERAL OF TEXAS
FIRST ~ASSISTANTATTORNEY GENERAL
                                 By /s/ R. J. Long
APPROVED: OPINION COMMITTEE      R. J. Long, Assistant
BY:       BWB, CHAIRMAN
RJLrBT:wb